                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

BRIAN M. CASEY,
DOC # 139647,

             Plaintiff,

v.                                    CASE NO. 4:19cv490-MW/CAS

MARK INCH, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 6, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 8. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2, is DENIED

pursuant to 28 U.S.C. § 1915(g).            Plaintiff’s motion for preliminary

injunction, ECF No. 3, and Plaintiff’s emergency motion to hold a hearing,

ECF No. 4, are DENIED. This case is DISMISSED without prejudice to

Plaintiff’s refiling an action if he simultaneously submits the $400.00 filing fee.

Finally, the Clerk shall
note on the docket that this cause is dismissed pursuant to 28 U.S.C. § 1915(g)”.

The Clerk shall also close the file.

      SO ORDERED on December 11, 2019.


                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
